


110 HR 1991 IH: To amend title 37, United States Code, to authorize the

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1991
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Tiahrt introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to authorize the
		  payment of travel costs for members of the Selected Reserve occupying
		  designated specialties when the members attend inactive duty training or a unit
		  training assembly necessary for maintaining mission readiness when the training
		  or assembly location is outside of the commuting limits of the members’ duty
		  stations.
	
	
		1.Payment of inactive duty
			 training travel costs for certain Selected Reserve members
			(a)Payment of
			 travel costs authorizedChapter 7 of title 37, United States
			 Code, is amended by inserting after section 408 the following new
			 section:
				
					408a.Travel and
				transportation allowances: inactive duty training or unit training assembly
				outside of commuting distance of duty station
						(a)Allowance
				authorizedUnder regulations
				prescribed by the Secretary concerned, if a member of the Selected Reserve who
				occupies a specialty designated by the Secretary for purposes of this section
				performs inactive duty training or attends a unit training assembly outside of
				the commuting limits of the member’s station for the purpose of maintaining
				mission readiness, the Secretary may reimburse the member for travel expenses
				in an amount not to exceed $300 for the training or assembly.
						(b)Duration of
				authorityReimbursement may not be provided under this section
				for travel costs incurred after December 31,
				2013.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 408 the following
			 new item:
				
					
						408a. Travel and transportation
				allowances: inactive duty training or unit training assembly outside of
				commuting distance of duty
				station.
					
					.
			
